                      1     SAMUEL A. WONG, Bar No. 217104
                            swong@aegislawfirm.com
                      2     ALI S. CARLSEN, Bar No. 289964
                            acarlsen@aegislawfirm.com
                      3     AEGIS LAW FIRM, PC
                            9811 Irvine Center Drive, Suite 100
                      4     Telephone: (949) 379-6250
                            Facsimile: (949) 379-6251
                      5
                            Attorneys for Plaintiff
                      6     DAISY GUZMAN
                      7     KARA L. JASSY, Bar No. 198846
                            kjassy@littler.com
                      8     LITTLER MENDELSON, P.C.
                            633 West 5th Street
                      9     63rd Floor
                            Los Angeles, CA 90071
                   10       Telephone: 213.443.4300
                            Facsimile: 213.443.4299
                   11
                            MIRANDA A. MOSSAVAR, Bar No. 279251
                   12       mmossavar@littler.com
                            LITTLER MENDELSON, P.C.
                   13       2049 Century Park East
                            5th Floor
                   14       Los Angeles, CA 90071
                            Telephone: 310.553.0308
                   15       Fax No.: 310.553.5583
                   16       Attorneys for Defendant
                            STAPLES THE OFFICE SUPERSTORE, LLC
                   17
                   18                                 UNITED STATES DISTRICT COURT
                   19                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   20       DAISY GUZMAN,                          Case No. 8:18-cv-01307-JLS-KES
                   21                       Plaintiff,             ASSIGNED FOR ALL PURPOSES TO
                                                                   HON. JOSEPHINE L. STATON
                   22       v.
                                                                   ORDER RE STIPULATED
                   23                                              PROTECTIVE ORDER
                            STAPLES THE OFFICE
                   24       SUPERSTORE, LLC, a Delaware
                            limited liability company and DOES 1
                   25       through 20 inclusive,

                   26                       Defendants.
                   27
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                      1           Plaintiff DAISY GUZMAN (“Plaintiff”) and Defendant STAPLES THE
                      2     OFFICE SUPERSTORE, LLC (“Defendant”) (collectively, the “Parties”) by and
                      3     through their respective counsel of record, seek to enter into a Stipulated Protective
                      4     Order, as follows:
                      5
                            1.    A.     PURPOSES AND LIMITATION
                      6
                                  Discovery in this action is likely to involve production of confidential,
                      7
                            proprietary, or private information for which special protection from public disclosure
                      8
                            and from use for any purpose other than prosecuting this litigation may be warranted.
                      9
                            Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                   10
                            Stipulated Protective Order. The parties acknowledge that this Order does not confer
                   11
                            blanket protections on all disclosures or responses to discovery and that the protection
                   12
                            it affords from public disclosure and use extends only to the limited information or items
                   13
                            that are entitled to confidential treatment under the applicable legal principles. The
                   14
                            parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                   15
                            Protective Order does not entitle them to file confidential information under seal; Civil
                   16
                            Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                   17
                            will be applied when a party seeks permission from the court to file material under seal.
                   18
                                  B.     GOOD CAUSE STATEMENT
                   19
                                  This action is likely to involve non-party confidential records, investigation
                   20
                            records, customer and pricing lists and other valuable research, development,
                   21
                            commercial, financial, technical and/or proprietary information for which special
                   22
                            protection from public disclosure and from use for any purpose other than prosecution
                   23
                            of this action is warranted. Such confidential and proprietary materials and information
                   24
                            consist of, among other things, confidential communications, confidential business or
                   25
                            financial information, information regarding confidential business practices, ,
                   26
                            development, or commercial information (including information implicating privacy
                   27
                            rights of third parties), information otherwise generally unavailable to the public, or
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      2.
         213.443.4300
                      1     which may be privileged or otherwise protected from disclosure under state or federal
                      2     statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
                      3     of information, to facilitate the prompt resolution of disputes over confidentiality of
                      4     discovery materials, to adequately protect information the parties are entitled to keep
                      5     confidential, to ensure that the parties are permitted reasonable necessary uses of such
                      6     material in preparation for and in the conduct of trial, to address their handling at the
                      7     end of the litigation, and serve the ends of justice, a protective order for such
                      8     information is justified in this matter. It is the intent of the parties that information will
                      9     not be designated as confidential for tactical reasons and that nothing be so designated
                   10       without a good faith belief that it has been maintained in a confidential, non-public
                   11       manner, and there is good cause why it should not be part of the public record of this
                   12       case.
                   13       2.      DEFINITIONS
                   14               2.1   Action: Daisy Guzman v. Staples The Office Superstore, LLC, a Delaware
                   15       limited liability company and DOES 1 through 20 inclusive. Case No. 8:18-cv-01307-
                   16       JLS-KES.
                   17               2.2   Challenging Party: a Party or Non-Party that challenges the designation of
                   18       information or items under this Order.
                   19               2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
                   20       it is generated, stored or maintained) or tangible things that qualify for protection under
                   21       Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                   22       Statement.
                   23               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                   24       support staff).
                   25               2.5   Designating Party: a Party or Non-Party that designates information or
                   26       items that it produces in disclosures or in responses to discovery as
                   27       “CONFIDENTIAL.”
                   28               2.6   Disclosure or Discovery Material: all items or information, regardless of
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                        3.
         213.443.4300
                      1     the medium or manner in which it is generated, stored, or maintained (including, among
                      2     other things, testimony, transcripts, and tangible things), that are produced or generated
                      3     in disclosures or responses to discovery in this matter.
                      4           2.7    Expert: a person with specialized knowledge or experience in a matter
                      5     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                      6     expert witness or as a consultant in this Action.
                      7           2.8    House Counsel: attorneys who are employees of a party to this Action.
                      8     House Counsel does not include Outside Counsel of Record or any other outside
                      9     counsel.
                   10             2.9    Non-Party: any natural person, partnership, corporation, association, or
                   11       other legal entity not named as a Party to this action.
                   12             2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                   13       this Action but are retained to represent or advise a party to this Action and have
                   14       appeared in this Action on behalf of that party or are affiliated with a law firm which
                   15       has appeared on behalf of that party, and includes support staff.
                   16             2.11 Party: any party to this Action, including all of its officers, directors,
                   17       employees, consultants, retained experts, and Outside Counsel of Record (and their
                   18       support staffs).
                   19             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   20       Discovery Material in this Action.
                   21             2.13 Professional Vendors: persons or entities that provide litigation support
                   22       services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   23       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                   24       their employees and subcontractors.
                   25             2.14 Protected Material: any Disclosure or Discovery Material that is
                   26       designated as “CONFIDENTIAL.”
                   27             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                   28       from a Producing Party.
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                       4.
         213.443.4300
                      1     3.    SCOPE
                      2           The protections conferred by this Stipulation and Order cover not only Protected
                      3     Material (as defined above), but also (1) any information copied or extracted from
                      4     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                      5     Material; and (3) any testimony, conversations, or presentations by Parties or their
                      6     Counsel that might reveal Protected Material.
                      7           Any use of Protected Material at trial shall be governed by the orders of the trial
                      8     judge. This Order does not govern the use of Protected Material at trial.
                      9     4.    DURATION
                   10             Even after final disposition of this litigation, the confidentiality obligations
                   11       imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                   12       in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                   13       later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                   14       and (2) final judgment herein after the completion and exhaustion of all appeals,
                   15       rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                   16       any motions or applications for extension of time pursuant to applicable law.
                   17       5.    DESIGNATING PROTECTED MATERIAL
                   18             5.1    Exercise of Restraint and Care in Designating Material for Protection.
                   19       Each Party or Non-Party that designates information or items for protection under this
                   20       Order must take care to limit any such designation to specific material that qualifies
                   21       under the appropriate standards. The Designating Party must designate for protection
                   22       only those parts of material, documents, items, or oral or written communications that
                   23       qualify so that other portions of the material, documents, items, or communications for
                   24       which protection is not warranted are not swept unjustifiably within the ambit of this
                   25       Order.
                   26             Mass, indiscriminate, or routinized designations are prohibited. Designations that
                   27       are shown to be clearly unjustified or that have been made for an improper purpose
                   28       (e.g., to unnecessarily encumber the case development process or to impose
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                       5.
         213.443.4300
                      1     unnecessary expenses and burdens on other parties) may expose the Designating Party
                      2     to sanctions.
                      3           If it comes to a Designating Party’s attention that information or items that it
                      4     designated for protection do not qualify for protection, that Designating Party must
                      5     promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      6           5.2       Manner and Timing of Designations. Except as otherwise provided in this
                      7     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                      8     or ordered, Disclosure or Discovery Material that qualifies for protection under this
                      9     Order must be clearly so designated before the material is disclosed or produced.
                   10             Designation in conformity with this Order requires:
                   11                       (a)   for information in documentary form (e.g., paper or electronic
                   12       documents, but excluding transcripts of depositions or other pretrial or trial
                   13       proceedings), that the Producing Party affix at a minimum, the legend
                   14       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   15       contains protected material. If only a portion or portions of the material on a page
                   16       qualifies for protection, the Producing Party also must clearly identify the protected
                   17       portion(s) (e.g., by making appropriate markings in the margins).
                   18             A Party or Non-Party that makes original documents available for inspection
                   19       need not designate them for protection until after the inspecting Party has indicated
                   20       which documents it would like copied and produced. During the inspection and before
                   21       the designation, all of the material made available for inspection shall be deemed
                   22       “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                   23       copied and produced, the Producing Party must determine which documents, or portions
                   24       thereof, qualify for protection under this Order. Then, before producing the specified
                   25       documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                   26       that contains Protected Material. If only a portion or portions of the material on a page
                   27       qualifies for protection, the Producing Party also must clearly identify the protected
                   28       portion(s) (e.g., by making appropriate markings in the margins).
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                       6.
         213.443.4300
                      1                   (b)   for testimony given in depositions that the Designating Party
                      2     identify the Disclosure or Discovery Material on the record, before the close of the
                      3     deposition all protected testimony.
                      4                   (c)   for information produced in some form other than documentary and
                      5     for any other tangible items, that the Producing Party affix in a prominent place on the
                      6     exterior of the container or containers in which the information is stored the legend
                      7     “CONFIDENTIAL.” If only a portion or portions of the information warrants
                      8     protection, the Producing Party, to the extent practicable, shall identify the protected
                      9     portion(s).
                   10             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   11       failure to designate qualified information or items does not, standing alone, waive the
                   12       Designating Party’s right to secure protection under this Order for such material. Upon
                   13       timely correction of a designation, the Receiving Party must make reasonable efforts to
                   14       assure that the material is treated in accordance with the provisions of this Order.
                   15       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   16             6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                   17       designation of confidentiality at any time that is consistent with the Court’s Scheduling
                   18       Order.
                   19             6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                   20       resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
                   21       telephonic discovery hearings on the Court's website.
                   22             6.3     The burden of persuasion in any such challenge proceeding shall be on the
                   23       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                   24       to harass or impose unnecessary expenses and burdens on other parties) may expose the
                   25       Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                   26       the confidentiality designation, all parties shall continue to afford the material in
                   27       question the level of protection to which it is entitled under the Producing Party’s
                   28       designation until the Court rules on the challenge.
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      7.
         213.443.4300
                      1     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                      2           7.1    Basic Principles. A Receiving Party may use Protected Material that is
                      3     disclosed or produced by another Party or by a Non-Party in connection with this Action
                      4     only for prosecuting, defending, or attempting to settle this Action. Such Protected
                      5     Material may be disclosed only to the categories of persons and under the conditions
                      6     described in this Order. When the Action has been terminated, a Receiving Party must
                      7     comply with the provisions of section 13 below (FINAL DISPOSITION).
                      8           Protected Material must be stored and maintained by a Receiving Party at a
                      9     location and in a secure manner that ensures that access is limited to the persons
                   10       authorized under this Order.
                   11             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                   12       ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                   13       may disclose any information or item designated “CONFIDENTIAL” only to:
                   14                    (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                   15       well as employees of said Outside Counsel of Record to whom it is reasonably
                   16       necessary to disclose the information for this Action;
                   17                    (b)   the officers, directors, and employees (including House Counsel) of
                   18       the Receiving Party to whom disclosure is reasonably necessary for this Action;
                   19                    (c)   Experts (as defined in this Order) of the Receiving Party to whom
                   20       disclosure is reasonably necessary for this Action and who have signed the
                   21       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   22                    (d)   the court and its personnel;
                   23                    (e)   court reporters and their staff;
                   24                    (f)   professional jury or trial consultants, mock jurors, and Professional
                   25       Vendors to whom disclosure is reasonably necessary for this Action and who have
                   26       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   27                    (g)   the author or recipient of a document containing the information or
                   28       a custodian or other person who otherwise possessed or knew the information;
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      8.
         213.443.4300
                      1                  (h)   during their depositions, witnesses, and attorneys for witnesses, in
                      2     the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                      3     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                      4     not be permitted to keep any confidential information unless they sign the
                      5     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                      6     by the Designating Party or ordered by the court. Pages of transcribed deposition
                      7     testimony or exhibits to depositions that reveal Protected Material may be separately
                      8     bound by the court reporter and may not be disclosed to anyone except as permitted
                      9     under this Stipulated Protective Order; and
                   10                    (i)   any mediator or settlement officer, and their supporting personnel,
                   11       mutually agreed upon by any of the parties engaged in settlement discussions.
                   12       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   13       IN OTHER LITIGATION
                   14             If a Party is served with a subpoena or a court order issued in other litigation that
                   15       compels disclosure of any information or items designated in this Action as
                   16       “CONFIDENTIAL,” that Party must:
                   17                    (a)   promptly notify in writing the Designating Party. Such notification
                   18       shall include a copy of the subpoena or court order;
                   19                    (b)   promptly notify in writing the party who caused the subpoena or
                   20       order to issue in the other litigation that some or all of the material covered by the
                   21       subpoena or order is subject to this Protective Order. Such notification shall include a
                   22       copy of this Stipulated Protective Order; and
                   23                    (c)   cooperate with respect to all reasonable procedures sought to be
                   24       pursued by the Designating Party whose Protected Material may be affected.
                   25             If the Designating Party timely seeks a protective order, the Party served with the
                   26       subpoena or court order shall not produce any information designated in this action as
                   27       “CONFIDENTIAL” before a determination by the court from which the subpoena or
                   28       order issued, unless the Party has obtained the Designating Party’s permission. The
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      9.
         213.443.4300
                      1     Designating Party shall bear the burden and expense of seeking protection in that court
                      2     of its confidential material and nothing in these provisions should be construed as
                      3     authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                      4     from another court.
                      5     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      6     PRODUCED IN THIS LITIGATION
                      7                  (a)    The terms of this Order are applicable to information produced by a
                      8     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                      9     produced by Non-Parties in connection with this litigation is protected by the remedies
                   10       and relief provided by this Order. Nothing in these provisions should be construed as
                   11       prohibiting a Non-Party from seeking additional protections.
                   12                    (b)    In the event that a Party is required, by a valid discovery request, to
                   13       produce a Non-Party’s confidential information in its possession, and the Party is
                   14       subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                   15       information, then the Party shall:
                   16                           (1)   promptly notify in writing the Requesting Party and the Non-
                   17       Party that some or all of the information requested is subject to a confidentiality
                   18       agreement with a Non-Party;
                   19                           (2)   promptly provide the Non-Party with a copy of the Stipulated
                   20       Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   21       specific description of the information requested; and
                   22                           (3)   make the information requested available for inspection by
                   23       the Non-Party, if requested.
                   24                    (c)    If the Non-Party fails to seek a protective order from this court
                   25       within 14 days of receiving the notice and accompanying information, the Receiving
                   26       Party may produce the Non-Party’s confidential information responsive to the discovery
                   27       request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                   28       produce any information in its possession or control that is subject to the confidentiality
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      10.
         213.443.4300
                      1     agreement with the Non-Party before a determination by the court. Absent a court order
                      2     to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                      3     in this court of its Protected Material.
                      4     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      6     Protected Material to any person or in any circumstance not authorized under this
                      7     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                      8     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                      9     all unauthorized copies of the Protected Material, (c) inform the person or persons to
                   10       whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                   11       such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                   12       that is attached hereto as Exhibit A.
                   13       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   14       PROTECTED MATERIAL
                   15             When a Producing Party gives notice to Receiving Parties that certain
                   16       inadvertently produced material is subject to a claim of privilege or other protection,
                   17       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   18       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   19       may be established in an e-discovery order that provides for production without prior
                   20       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   21       parties reach an agreement on the effect of disclosure of a communication or
                   22       information covered by the attorney-client privilege or work product protection, the
                   23       parties may incorporate their agreement in the stipulated protective order submitted to
                   24       the court.
                   25       12.   MISCELLANEOUS
                   26             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   27       person to seek its modification by the Court in the future.
                   28             12.2 Right to Assert Other Objections. By stipulating to the entry of this
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                       11.
         213.443.4300
                      1     Protective Order no Party waives any right it otherwise would have to object to
                      2     disclosing or producing any information or item on any ground not addressed in this
                      3     Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      4     ground to use in evidence of any of the material covered by this Protective Order.
                      5           12.3 Filing Protected Material. A Party that seeks to file under seal any
                      6     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                      7     only be filed under seal pursuant to a court order authorizing the sealing of the specific
                      8     Protected Material at issue. If a Party's request to file Protected Material under seal is
                      9     denied by the court, then the Receiving Party may file the information in the public
                   10       record unless otherwise instructed by the court.
                   11
                   12       13.   FINAL DISPOSITION
                   13             The Parties agree that after the final disposition of this Action, as defined in
                   14       paragraph 4, within 60 days of a written request by the Designating Party, each
                   15       Receiving Party must return all Protected Material to the Producing Party or destroy
                   16       such material. As used in this subdivision, “all Protected Material” includes all copies,
                   17       abstracts, compilations, summaries, and any other format reproducing or capturing any
                   18       of the Protected Material. Whether the Protected Material is returned or destroyed, the
                   19       Receiving Party must submit a written certification to the Producing Party (and, if not
                   20       the same person or entity, to the Designating Party) by the 60 day deadline that (1)
                   21       identifies (by category, where appropriate) all the Protected Material that was returned
                   22       or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                   23       abstracts, compilations, summaries or any other format reproducing or capturing any of
                   24       the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                   25       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                   26       legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                   27       work product, and consultant and expert work product, even if such materials contain
                   28       Protected Material. Any such archival copies that contain or constitute Protected
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      12.
         213.443.4300
                      1     Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                      2             Any violation of this Order may be punished by any and all appropriate measures
                      3     including, without limitation, contempt proceedings and/or monetary sanctions.
                      4             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      5     Dated: May 14, 2019
                      6
                                                                           /s/Ali S. Carlsen
                      7                                                    SAMUEL A. WONG
                                                                           ALI S. CARLSEN
                      8                                                    AEGIS LAW FIRM, PC
                                                                           Attorneys for Plaintiff
                      9                                                    DAISY GUZMAN
                   10       Dated: May 14, 2019
                   11
                                                                           /s/Miranda A. Mossavar
                   12                                                      KARA L. JASSY
                                                                           MIRANDA A. MOSSAVAR
                   13                                                      LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendant
                   14                                                      STAPLES THE OFFICE
                                                                           SUPERSTORE, LLC
                   15
                   16       IT IS SO ORDERED.
                   17       DATED: May 15, 2019                        ____________________________________
                   18                                                  Hon. Karen E. Scott, U.S. Magistrate Judge
                   19
                                                   Attestation Pursuant to Local Rule 5-4.3.4(a)(2)(i)
                   20
                                    I, Ali S. Carlsen, attest that all other signatories listed, and on whose behalf this
                   21
                            filing is submitted, concur in the filing’s content and have authorized the filing.
                   22
                   23         Dated: May 14, 2019
                   24
                                                                           /s/Ali S. Carlsen
                   25                                                      SAMUEL A. WONG
                                                                           ALI S. CARLSEN
                   26                                                      AEGIS LAW FIRM, PC
                                                                           Attorneys for Plaintiff
                   27                                                      DAISY GUZMAN
                   28       FIRMWIDE:163357574.1 078303.1050
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         13.
         213.443.4300
                      1                                           EXHIBIT A
                      2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3     I, _____________________________ [print or type full name], of _______________
                      4     [print or type full address], declare under penalty of perjury that I have read in its
                      5     entirety and understand the Stipulated Protective Order that was issued by the United
                      6     States District Court for the Central District of California on [date] in the case of
                      7     Daisy Guzman v. Staples The Office Superstore, LLC, a Delaware limited liability
                      8     company and DOES 1 through 20 inclusive. Case No. 8:18-cv-01307-JLS-KES. I
                      9     agree to comply with and to be bound by all the terms of this Stipulated Protective
                   10       Order and I understand and acknowledge that failure to so comply could expose me to
                   11       sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                   12       disclose in any manner any information or item that is subject to this Stipulated
                   13       Protective Order to any person or entity except in strict compliance with the
                   14       provisions of this Order.
                   15       I further agree to submit to the jurisdiction of the United States District Court for the
                   16       Central District of California for the purpose of enforcing the terms of this Stipulated
                   17       Protective Order, even if such enforcement proceedings occur after termination of this
                   18       action. I hereby appoint __________________________ [print or type full name] of
                   19       _______________________________________ [print or type full address and
                   20       telephone number] as my California agent for service of process in connection with
                   21       this action or any proceedings related to enforcement of this Stipulated Protective
                   22       Order.
                   23
                             Dated:___________________________
                   24
                             City and State where sworn and signed:      __________________________________
                   25
                             Printed Name:
                   26
                   27
                             Signature:
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      14.
         213.443.4300
